IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,826-03


                         IN RE LORENZO DWAYNE JONES, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                        CAUSE NOS. 1388256-B AND 1388256-C
               IN THE 184TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed two applications for

writs of habeas corpus in the 184th District Court of Harris County pertaining to the same

conviction, but neither application has been forwarded to this Court.

       This Court’s records indicate that Relator filed a habeas application in Harris County on

October 9, 2015, that the State received a copy of the application on the same date, but that the trial

court did not enter an order designating issues until April 5, 2016. That order designating issues was

not timely entered, and the application should have been forwarded to this Court thirty-five days after

the State received the application. According to this Court’s records, Relator filed another habeas
                                                                                                    2

application in Harris County on February 29, 2016. The State received a copy of that application on

March 3, 2016, and the District Court entered a timely order designating issues on April 6, 2016.

However, more than 180 days have passed since the date the State received the application, and the

application has not been timely forwarded to this Court as mandated by Texas Rule of Appellate

Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus applications, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: February 15, 2017
Do not publish